Fourth Court of Appeals
                           San Antonio, Texas
                              November 22, 2021

                              No. 04-20-00599-CV

IN THE MATTER OF THE MARRIAGE OF CARLOS Y. BENAVIDES, JR. AND
                    LETICIA R. BENAVIDES,

            From the County Court At Law No 1, Webb County, Texas
                    Trial Court No. 2011-PB6-000081-L2-A
                   Honorable Hugo Martinez, Judge Presiding


                                ORDER
  Appellee’s Motion for Leave to File Sur-Reply Brief is GRANTED.


  It is so ORDERED November 22, 2021.


                                                         PER CURIAM



  ATTESTED TO:__________________________
              MICHAEL A. CRUZ,
              CLERK OF COURT